DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6 – 11, and 13 - 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantin (US 2012/0005136) in view of Liu et al (US 2008/0028006).
As to claim 1, Cantin teaches a method comprising: 
generating a plurality of solutions (paragraph [0004]...candidate solutions) to a multi-element problem (paragraph [0004]...population-based optimization algorithm for the optimization problem...with constrained variables), wherein each solution in the plurality of solutions comprises a set of values (paragraph [0004]...a plurality of constraint compliant values) in view of a set of solution criteria (paragraph [0004]...constrained variables) comprising a plurality of servers (paragraph [0019]...to organize the constrained variables into groups, the tool identifies groups of constrained variables from constraint descriptions (e.g., expressions, functions, code-blocks, etc.) that constrain them ; paragraph [0064]...program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server), 
iteratively, over one or more generations (paragraph [0036]...maximum number of iterations):
appending, by a processing device (paragraph [0021]...population-based optimization algorithm simulator 101), an index to each solution in the plurality of solutions and sorting the values in each solution (paragraph [0021]...store and use candidate solutions as lists of numbers which are indexes into an instruction table, nodes in a linked list, hashes, objects, or other data structures);
for each solution in the plurality of solutions, combining one or more values from the solution with one or more values from another solution in the plurality of solutions to generate a plurality of child solutions (paragraph [0050]...Figure 6 shows the compliant candidate solution string 525 may also be referred to as "parent 1" and the additional candidate solution 626 may be referred to as "parent 2." The simulator takes a first component part (i.e., portion 627) of parent 1 (i.e., the bit values for the first five fields of the compliant candidate solution string 525) and a second component part (i.e., portion 628) of parent 2 (i.e., the bit values for the last 3 fields of the additional candidate solution 626), and creates a composite or "child” candidate solution), each child solution having an index (paragraph [0048]...test whether the values of fields for mutually constrained variables for the child candidate solution are compliant ; paragraph [0058]...child bit string that includes valid values according to constraint conditions), and sorting the values in each child solution in view of the child solution’s index (paragraph [0006]...determine that second bit values for the child bit string satisfy the constraint expression, where first locations of the second bit values in the child bit string correspond to equivalent second locations of each of the first bit values in the parent bit strings, and include the child bit string in an additional population of additional bit strings as an additional constraint compliant candidate solution); and
paragraph [0053]... modified candidate solution string 527 ; paragraph [0055]...the flow 700 continues at processing block 708, where the simulator randomly selects one or more compliant values from a compliant value set for the constraint expression and assigns the one or more compliant values to one or more fields for the non-compliant mutually constrained variables that were intersected. For example, the simulator could hold one valid value steady for one field while modifying another field to ensure compliant).
Cantin et al fails to expliclty show/teach that each of the plurality of servers having one or more attributes, and wherein each value in a solution corresponds to a server within the plurality of servers such that each solution represents a set of servers.
However, Liu et al teaches each of a plurality of servers (paragraph [0032]... a plurality of dedicated servers 12 (D-servers) arranged in accordance with a pre-determined hierarchy ; paragraph [0033]... a plurality of resource discovery servers associated with specific domains or organization and referred to as O-servers 22) having one or more attributes, and wherein each value in a solution corresponds to a server within the plurality of servers such that each solution represents a set of servers (paragraph [0035]...since each O-server is in communication with and capable of exchanging data with one or more of the distributed dedicated servers, D-servers, contained within the hierarchical structure, each O-server exports the resource attribute data stored on that O-server in accordance with the particular format or protocol of its organization to one of the D-servers ; paragraph [0014]...updating replicated data stored in a plurality of nodes organized in a hierarchy and linked through networks. The nodes include servers and suitable hierarchies include tree hierarchies. A freshness threshold is defined for any and all data stored at any given node within the network hierarchy of nodes ; paragraph [0032]...servers can be strictly dedicated to the hierarchy or can be multi-purposes servers that provide other services or functionalities outside of the hierarchy ; paragraph [0064]... because for any non-leaf node u, .delta.(u) is strictly less than that of its leaf descendants. The standard Lagrangian method is applied to solve the optimization problem, yielding the following solution structure, which is the parent-child constraint)
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Cantin’s plurality of servers to have one or more attributes, and wherein each value in a solution corresponds to a server within the plurality of servers such that each solution represents a set of servers, as in Liu et al, for the purpose of improving data availability and overall system performance.

As to claim 2, Cantin teaches the method further comprising: identifying optimal solutions (paragraph [0004]...a population-based optimization algorithm for the optimization problem) responsive to determining that a generation limit or a success criteria has been (paragraph [0017]...some optimization problems are constrained. In other words, an optimization problem may include limiting conditions that restrict or constrain certain values for some variables of the optimization problem. In other words, a solution to the optimization problem must satisfy the limiting conditions. Because the limiting conditions, or constraints, constrain some of the variables ("constrained variables"), and because the constrained variables are part of all potential candidate solutions of the problem, then the constraints also limit or restrict the potential candidate solutions); and
continuing to a next generation responsive to determining that neither the generation limit or the success criteria has been met (paragraph [0025]...the blocks 105, 107, 111, and 109 repeat for each successive generation until termination criteria is met), wherein the mutated child solutions (paragraph [0053]... modified candidate solution string 527 ; paragraph [0055]...the flow 700 continues at processing block 708, where the simulator randomly selects one or more compliant values from a compliant value set for the constraint expression and assigns the one or more compliant values to one or more fields for the non-compliant mutually constrained variables that were intersected. For example, the simulator could hold one valid value steady for one field while modifying another field to ensure compliant) act as the plurality of solutions in the next generation (paragraph [0003]...determining that a child candidate solution created from two of the constraint compliant candidate solutions fails to comply with the constraint condition; and modifying the child candidate solution to use at least one value randomly selected from the plurality of constraint compliant values for a corresponding one of the plurality of constrained variables resulting in a modified child candidate solution that complies with the candidate solution).

As to claim 4, Cantin teaches the method, wherein the one or more mutated child solutions (paragraph [0053]... modified candidate solution string 527 ; paragraph [0055]...the flow 700 continues at processing block 708, where the simulator randomly selects one or more compliant values from a compliant value set for the constraint expression and assigns the one or more compliant values to one or more fields for the non-compliant mutually constrained variables that were intersected. For example, the simulator could hold one valid value steady for one field while modifying another field to ensure compliant) are optimized across the set of solution criteria (paragraph [0017]...some optimization problems are constrained. In other words, an optimization problem may include limiting conditions that restrict or constrain certain values for some variables of the optimization problem. In other words, a solution to the optimization problem must satisfy the limiting conditions. Because the limiting conditions, or constraints, constrain some of the variables ("constrained variables"), and because the constrained variables are part of all potential candidate solutions of the problem, then the constraints also limit or restrict the potential candidate solutions)

As to claim 6, Cantin teaches the method, further comprising: for each child solution in the plurality of child solutions (paragraph [0050]...Figure 6 shows the compliant candidate solution string 525 may also be referred to as "parent 1" and the additional candidate solution 626 may be referred to as "parent 2." The simulator takes a first component part (i.e., portion 627) of parent 1 (i.e., the bit values for the first five fields of the compliant candidate solution string 525) and a second component part (i.e., portion 628) of parent 2 (i.e., the bit values for the last 3 fields of the additional candidate solution 626), and creates a composite or "child” candidate solution): generating a random number (paragraph [0055]...the simulator randomly selects one or more compliant values from a compliant value set for the constraint expression and assigns the one or more compliant values to one or more fields for the non-compliant mutually constrained variables that were intersected); and
determining whether the random number is below a threshold (paragraph [0038]...at block 404, the constraint-compliant population module randomly selects a compliant value from each of the compliant value sets for each constrained variable associated with the constraint set), wherein mutated child solutions are generated for child solutions having a random number greater than or equal to the threshold (paragraph [0036]...if the constraint-compliant population module fails to find a compliant value set of a size equal to the population size, the constraint-compliant population module can reuse compliant values combined with other values for other variables. In some embodiments, the constraint-compliant population module can also perform blocks 306 to 318 in parallel for all constraint sets at the same time).


As to claim 7, Liu et al teaches the one or more attributes comprise server availability (paragraph [0006]...these systems assume the space or universe of available resources is globally organized into a pre-defined tree hierarchy that is managed in a delegated manner. That is, each organization agrees on such a hierarchy and "owns" a portion of the tree), memory usage (paragraph [0034]...variations in attribute formats arise from the use of different names to describe the exact same resource, e.g. memory vs. RAM, and the use of different resources having the same basic functionality), and cost (paragraph [0009]...creation and maintenance of the repositories of available resources consume overhead, i.e. system resources. A greater quantity of maintenance produces a greater cost on system overhead) and wherein the set of solution criteria further comprises an indication of which of the one or more attributes are to be optimized (paragraph [0010]...systems and methods in accordance with the present invention optimize the amount of overhead utilized for consistency maintenance of data replication in a replication hierarchy).
Therefore, it would be obvious for  the one or more attributes comprise server availability, memory usage, and cost and wherein the set of solution criteria further comprises an indication of which of the one or more attributes are to be optimized, for the same reasons as above. 

Claim 8 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons.

Claim 9 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons.

Claim 11 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons.

Claims 13 and 14 have similar limitations as claim 6. Therefore, the claim is rejected for the same reasons.

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons.



Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons.

Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons.

Claims 3, 5, 10, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantin (US 2012/0005136) in view of Liu et al (US 2008/0028006) and in further view of Thompson et al (US 2014/-0279766).
As to claim 3, As to claim 1, Cantin teaches a method comprising:  generating a plurality of solutions (paragraph [0004]...candidate solutions) to a multi-element problem (paragraph [0004]...population-based optimization algorithm for the optimization problem...with constrained variables).
Cantin and Liu et al fails to explicitly show scoring each solution in the plurality of solutions; determining which solutions from the plurality of solutions are elite in view of each solution’s score and an elitism threshold; and adding solutions determined as elite to the plurality of child solutions, wherein the combining is performed between non-elite solutions.
However, Thompson et al teaches scoring (paragraph [0068].. domination rank) each solution in the plurality of solutions (paragraph [0018]...evolutionary algorithm to find the fundamental building blocks of the best solutions while ignoring the "noise" that may have variable values with only a marginal and/or no impact on improving the objective function values); determining which solutions from the plurality of solutions are elite in view of each solution’s score (paragraph [0068]...domination rank) and an elitism threshold (paragraph [0067]...selected to be within specified allowable ranges or limits. Values for the derived variables can be calculated from one or more evolved variables, static variables, and/or other derived variables in accordance with one or more specified functions ; paragraph [0065]...elite solutions); and adding solutions determined as elite to the plurality of child solutions, wherein the combining is performed between non-elite solutions (paragraph [0123]...will be appreciated that in certain embodiments, the baseline chromosome may be fixed from one evaluation generation to the next. In other embodiments, the baseline chromosome itself may evolve over time. In a non-limiting example, a new baseline chromosome may be provided to the slave processors 108 every time new bundles of chromosomes are sent to the slave processors 108 for objective function and timing operations 215). 
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Cantin to score each solution in the plurality of solutions; determining which solutions from the plurality of solutions are elite in view of each solution’s score and an elitism threshold; and adding solutions determined as elite to the plurality of child solutions, wherein the combining is performed between non-elite solutions, as in Thompson et al, for the purpose of evaluating one or more objective functions of the evolutionary algorithm.

	As to claim 5, Thompson et al shows identifying optimal solutions comprises: identifying a top percentage of the one or more mutated child solutions if the generation limit has been met (paragraph [0082]... the evolutionary algorithm may terminate, according to sufficient improvement termination criterion, if a predetermined percentage (e.g., 90%) of the obtained solutions remain in the same epsilon rectangles, volumes, or hypervolumes/hyperrectangles for a prior number of generations (e.g., the last 20 generations); and identifying mutated child solutions that meet or exceed a score threshold if the success criteria has been met (paragraph [0016]...Therefore, for a particular a chromosome, the number of `1` flags may not exceed the maximum number of the original variables that may be allowed to change for any given function evolution as specified. Furthermore, the user may be able to specify how many flags may be set and, therefore, how many of the genes may be considered relative to the baseline chromosome during objective function evaluation and subsequent non-domination sorting, but not which particular genes may be considered for the same).
	It would have been obvious, identifying optimal solutions comprises: identifying a top percentage of the one or more mutated child solutions if the generation limit has been met; and identifying mutated child solutions that meet or exceed a score threshold if the success criteria has been met, for the same reasons as above. 

Claim 10 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons.

Claim 12 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons.

Claim 19 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons.


Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.